Appeal by claimant from a decision of the Unemployment Insurance Appeal Board, affirming a decision of a referee which modified an initial determination of the Industrial Commissioner, and increased claimant’s weekly benefit rate from $23 to $24 a week, and sustained the commissioner’s determination disqualifying claimant for benefits effective September 1, 1953, on the ground she refused an offer of employment on that date without good cause. Appellant apparently does not contest the latter determination and her appeal relates only to the decision which fixed her benefits at $24 a week. She contends that this figure should have been $28 on the basis of a sum of $200, received from one of her base year employers, which she asserts should be credited as wages. It was found that this sum constituted dismissal payment or liquidated damages, and hence was not considered as wages. Appellant was laid off by the employer in question without the consent of her union. The impartial chairman of the garment industry found that she had been unlawfully discharged and directed the employer to give her two weeks more of work or pay her $200. The employer paid, and we think the board was within its fact-finding power in finding that such sum was dismissal payment or liquidated damages for an unjust dismissal. It was not therefore remuneration as defined by statute (Unemployment Insurance Law [Labor Law, art. 18], § 517). Decision unanimously affirmed, without costs. Present — Foster, P.J., Bergan, Coon, Halpern and Imrie, JJ.